ADDENDUM TO 10% SECURED CONVERTIBLE DEBENTURE


This ADDENDUM (the “Addendum”), to the 10% SECURED CONVERTIBLE DEBENTURE dated
December 8, 2010 (the “Convertible Debenture”) by and among Genmed Holding
Corp., a Nevada corporation (“GenMed”) and R.P. Piceni (“RPP”), is hereby
entered into by the Parties this 8th day of April, 2011, with the terms of this
Addendum effective as of December 8, 2010.


WHEREAS, the Company currently is funding its operational and medical
registration activities through the issuances of interest bearing Bonds and that
RPP is aware of this funding process.


WHEREAS, the Parties desire to amend the Convertible Debenture, by written
agreement, consistent with the requirements and intentions of the Convertible
Debenture;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:


Article 1 – Amendments to the Convertible Debenture


Amendments to the Convertible Debenture


A.  
By written agreement, the Parties hereby agree that the Convertible Debenture
will be subordinated to all Bond Holders of the Company.

B.  
By written agreement, the Parties also hereby amend the maturity date of the
Convertible Debenture such that, because of the subordination to the current
Bond Holders of the Company as described under A of this article, the
Convertible Debenture currently will not have a fixed maturity date. The
maturity date of the Convertible Debenture will be set at the first day after
the expiration date of the last bond agreement between the Company and the
holder of this bond.





Article 2 – No Other Amendments to the Convertible Debenture


 
Section 2.1
No other amendments to the Convertible Debenture are made herein except for
those described and enumerated in Article 1 of this Addendum.  All terms in the
Convertible Debenture not herein amended shall remain in effect pursuant to the
terms of the Convertible Debenture.



IN WITNESS WHEREOF, as shown by their signatures below, each of the Parties have
caused this Addendum to the Convertible Debenture to be executed this 8th day of
April, 2011, and to be effective as of December 8, 2010.




Genmed Holding
Corp.                                                                                     R.P.
Piceni




By:_____________________                                                                                                By:
________________________
Erwin R. Bouwens